As filed with the Securities and Exchange Commission on June 23, 2011 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. James Nathanielsz 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Peter J. Gennuso, Esq. Cheryll June Calaguio, Esq. Gersten Savage LLP 600 Lexington Avenue, 10th Floor New York, NY10022 (212) 752-9700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE TitleofEach ClassofSecurities tobeRegistered Amounttobe Registered Proposed Maximum OfferingPrice PerShare (2) Proposed Maximum Aggregate OfferingPrice (2) Amountof RegistrationFee Common stock, $0.001 par value per share(1) $ $ $ Common stock, $0.001 par value per share(3) $ $ Total $ $ The shares of our common stock being registered hereunder are being registered for sale by the selling shareholders named in the prospectus. Under Rule 416 of the Securities Act of 1933, the shares being registered include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered in this registration statement as a result of any stock splits, stock dividends or other similar event. The proposed maximum offering price per share and the proposed maximum aggregate offering price have been estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933 on the basis of the last sales price of the Company’s common stock. Represents shares of common stock being offered on a “best efforts” basis for the Company’s benefit. The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section8(a) may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated June 23, 2011 PROPANC HEALTH GROUP CORPORATION PROSPECTUS 19,383,174 Shares of Common Stock This prospectus relates to the sale of up to 14,383,174 shares of our common stock which may be offered by the selling shareholders identified in this prospectus on page 27 at a price of $1.50 per share until a market for our common stock develops. All such shares being sold by the selling shareholders are presently issued and outstanding.This prospectus also relates to the sale of up to 5,000,000 shares of our common stock that we are offering on a best efforts basis for up to ninety (90) days following the date of this prospectus at a fixed price of $1.50, which may be extended by the company for up to an additional ninety (90) day period. If all shares being offered by the company are sold, we will receive an aggregate of $7,500,000, less approximately $50,000 in expenses.No public market currently exists for the shares being offered. The shares being offered by the selling shareholders will be sold at $1.50 per share until such time as the company’s shares of common stock are quoted on the OTC Bulletin Board and thereafter at prevailing market prices. The selling shareholders will not bear any of the costs associated with the registration or offering of their shares. We will not receive any proceeds from sales of shares of our common stock by the selling shareholders. publicoffering price Underwriting discountand commissions Proceedstous* Per share of common stock $ $ $ Total amount of common stock $ $ $ *reflects offering expenses of an aggregate of $50,000 Our common stock is presently not listed on any national securities exchange or the Nasdaq Stock Market. Subsequent to the initial filing date of this registration statement on Form S-1, in which this Prospectus is included, we intend to have an application filed on our behalf by a market maker for approval of our common stock for quotation on the Over-the-Counter Bulletin Board (“OTC-BB”) quotation system.No assurance can be made, however, that we will be able to locate a market maker to submit such application or that such application will be approved. The company is currently in the development stage and has no operations or revenues to date and there can be no assurance that the company will be successful in furthering its operations.Persons should not invest unless they can afford to lose their entire investment. Before purchasing any of the shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled “Risk Factors” beginning on Page 4.These securities involve a high degree of risk, and prospective purchasers should be prepared to sustain the loss of their entire investment. There is currently no public trading market for the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is June , 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 4 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS 10 TAX CONSIDERATIONS 11 USE OF PROCEEDS 11 CAPITALIZATION 11 DETERMINATION OF OFFERING PRICE 11 DILUTION 12 MARKET FOR COMMON STOCK 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 BUSINESS 16 MANAGEMENT 22 EXECUTIVE COMPENSATION 25 PRINCIPAL SHAREHOLDERS 26 RELATED PARTY TRANSACTIONS 26 SELLING SHAREHOLDERS 27 DESCRIPTION OF SECURITIES 29 PLAN OF DISTRIBUTION 29 LEGAL MATTERS 30 EXPERTS 30 ADDITIONAL INFORMATION 30 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.No selling shareholder is offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.Propanc Health Group Corporation, is referred to throughout this prospectus as “Propanc,” “we,” “our” or “us.” Our Company We are a research and development company whose primary activity is to develop and market new treatments for chronic diseases, such as cancer.We have generated very limited revenue, have no cancer treatment products available to market and have no products which have reached the clinical trial stage.We require substantial additional financing to develop our products. In January 29, 2011, we completed an exchange offer with the shareholders of Propanc Pty Ltd. an Australian entity, which is now our operating subsidiary.Pursuant to the exchange offer, each shareholder of Propanc Pty Ltd. received one share of our common stock, and as a result thereof, we issued an aggregate of 64,700,525 shares of our common stock the shareholders of Propanc Pty Ltd.We had nominal assets and liabilities as of the time of the exchange offer.All historical references in this prospectus are to Propanc Australia.All references in this prospectus are to U.S. dollars. Corporate Information We are a Delaware corporation formed on November 23, 2010.Our principal executive offices are located at 576 Swan Street, Richmond, VIC, 3121, Australia.Our phone number is +61(0)39208-4182 and our website can be found at www.propanc.com.The information on our website does not form a part of this prospectus. 1 THE OFFERING Common stock outstanding prior to the offering: Common stock offered by the selling shareholders: Common stock outstanding immediately following the offering: Offering Period The shares are being offered for a period of up to ninety (90) days following the date of this prospectus at a fixed price of $1.50, which may be extended by the company for up to an additional ninety (90) day period. Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock.The selling shareholders named herein will receive all proceeds from the sale of the shares of our common stock in this offering. Please see “Selling Shareholders” beginning on page 27. We are offering the 5,000,000 shares of common stock on a best efforts basis at a fixed price of $1.50 per share, and accordingly we would receive gross proceeds of up to $7,500,000 assuming that all 5,000,000 shares are sold. We intend to use the net proceeds received from the sale of the 5,000,000 shares of common stock pursuant to the best efforts offering for the purpose of clinical trials, continued research and development, the expansion of our business and for general working capital.There can be no assurance that we will sell any of such shares and accordingly may receive no proceeds from the offering. Market for Common Stock There is no public market for our common stock. After the effective date of the registration statement of which this prospectus is a part, we intend to try to identify a market maker to file an application on our behalf to have our common stock quoted on the Over-the-Counter Bulletin Board. In order for such applicable to be accepted, we will have to satisfy certain criteria in order for our common stock to be quoted on the Over-the-Counter Bulletin Board. We currently have no market maker that is willing to list quotations for our stock. There is no assurance that a market maker will be willing to quote our stock, that the Financial Industry Regulatory Authority or FINRA will approve such application, that a trading market will develop, or, if developed, that it will be sustained. Dividend Policy We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Risk Factors: See “Risk Factors” beginning on page 4 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. Currently issued and outstanding. There are no outstanding options, warrants or other rights to obtain securities of Propanc. 2 SUMMARY FINANCIAL DATA The following summary of our financial data should be read in conjunction with, and is qualified in its entirety by reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements, appearing elsewhere in this prospectus. Statements of Operations Data YearEnded June 30, Year Ended June 30, Revenue $ 0 $ Loss from operations $ $ Net loss $ $ Net loss per share – basic and diluted $ $ Weighted average number of shares of common stock (basic and diluted) For the period from October 15, For the Nine Months Ended 2007 (Inception) March 31, to March 31, unaudited unaudited unaudited Revenue Royalty revenue - related party $
